Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/30/2020 has been entered.  Claims 1-2 & 4-17 remain pending in the application wherein claims 1 & 13 are the only sole pending claims in independent form. Claims 1, 4, 8, 10 & 13 were amended. Claim 3 was cancelled.

2.	The text of those sections of Title 35, U.S.C. code not included in this action can be found in the prior Office Action issued on 05/21/2020.

Notice of Pre-AIA  or AIA  Status
3.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Election/Restrictions
4.	This application is in condition for allowance except for the presence of claims 13-17 directed to Group II, non-elected without traverse.  Accordingly, claims 13-17 have been cancelled (Examiner’s Amendment below).

Claim Rejections
withdrawn per amendments of claim 1 and Applicants arguments being persuasive. 

6.	The claim rejections under AIA  35 U.S.C. 103 as unpatentable over Kitagawa (US 2015/0373783 A1) of claims 3-4 & 10-11 are withdrawn per cancellation of claim 3 and amendments of claim 1. 

7.	Support for these amendments can be found in the instant application US PG-Pub. US 2018/0330925 A1: [0010]; [0062]; [0064]; fig. 2-4.

Examiner’s Amendment
8.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.  
This application is in condition for allowance except for the presence of claims 13-17 directed to Group II, non-elected without traverse (Elections/Restrictions above).  Accordingly, claims 13-17 have been cancelled.

	
Reasons for Allowance
9.	Claims 1-2 & 4-12 are allowed.
The following is an examiner’s statement of reasons for allowance: 

a chamber having a treatment space configured to treat the substrate; 
a supporting unit configured to support the substrate inside the treatment space;
 a gas supplying unit configured to supply process gas into the treatment space; and 
a plasma source configured to generate plasma based on the process gas inside the treatment space, 
wherein the supporting unit includes, 
a supporting plate configured to receive the substrate; 
a focus ring configured to surround the substrate supported by the supporting plate; 
a temperature control unit configured to adjust a temperature of the focus ring, the temperature control unit includes, 
a first heater configured to heat the focus ring, the first heater under the focus ring and opposite to the focus ring; 
a cooling member under the first heater;
a heat transfer sheet between the first heater and the focus ring; and 
a second heater installed at a position opposite to the first heater, between the first heater and the cooling member.” 
The closest prior art of record Kitagawa (US 2015/0373783 A1), does not teach nor suggest “a second heater installed at a position opposite to the first heater, between  as in the context of independent claim 1. Further, no other prior art was located that fairly suggested the claimed invention in whole or in part, along with the requisite motivation for combination, to anticipate or render the claimed invention obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jethro M Pence whose telephone number is (571)270-7423.  The examiner can normally be reached on M-TH 8:00 A.M. - 6:30 P.M..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei D. Yuan can be reached on 571-272-1295.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

/JETHRO M. PENCE/Primary Examiner, Art Unit 1717